Concurring Opinion by
Mr. Justice Roberts:
Speaking for a unanimous Court in Baker v. Department of Highways, 401 Pa. 512, 514, 165 A. 2d 243, 245 (1960), Mr. Justice Eagen correctly stated the test to be used by this Court in passing on the grant of a new trial in eminent domain cases where it was successfully urged on the trial court that the jury verdict was excessive. To reverse such a grant “it must clearly appear that the court acted capriciously, arbitrarily, improvidently or palpably abused its discretion.” This test is consistent with the notion that a trial court has considerable discretion in determining whether a new trial should be granted. See Snitzer, Pennsylvania Eminent Domain §517-6 (1965). Because I believe that the court below did not abuse its discretion in granting a new trial, I concur in the result reached by the majority. However, I wish to make it clear that in my view the Pennsylvania Eminent Domain Code of 1964 has in no way changed the standards to be used either by trial courts in passing upon motions for a new trial or by appellate courts in reviewing such actions. That a view is now to be considered “evidentiary” does not authorize the trial judge to substitute his evaluation of the condemned property for that of the jury.
Obviously, since the view may now be considered by the jury as substantive evidence of a land parcel’s worth, the judge must accompany the jury on this view. In fact, to permit the jury to view property in the judge’s absence would be just as ridiculous under *346the new code as would be the taking of expert testimony in court while the trial judge was out of the courtroom. But the judge’s function vis-a-vis the view is no different than is his function with regard to any piece of evidence used in any jury trial, civil or criminal. The judge passes on the admissibility of the evidence, and in reviewing a request for a new trial he examines this evidence to determine whether it supports the verdict. In making this determination, however, the judge may not grant a new trial because he interprets otherwise credible evidence in a manner different from that of the trier of fact. Thus, if the jury in the present case reached its verdict solely on the basis of uncontradicted expert testimony plus a view of the property,1 the trial court, in my judgment, could not grant a new trial simply because the judge had also viewed the property and had, on that basis alone, thought it worth less than the verdict.
In this case, however, the expert testimony was far from uncontradicted. Moreover, the verdict returned by the jury was almost twice that originally awarded by the board of view. While the viewers’ award may not be used as evidence,2 it is a factor to be considered by the court in passing on a new trial motion. Baker v. Department of Highways, supra; Schuster v. Pennsylvania Turnpike Commission, 395 Pa. 441, 149 A. 2d 447 (1959). In addition, this Court has sustained the *347granting of new trials and/or the ordering of remittiturs in two cases quite similar to the present one.
In Dague v. Commonwealth, 418 Pa. 340, 211 A. 2d 527 (1965), the trial court awarded a new trial on the grounds of verdict excessiveness, when the jury returned a verdict of $31,000 after the viewers had awarded $18,000. The expert testimony ranged from $9,000 (condemnor’s experts) to $31,000 (condemnee’s experts). This Court affirmed. Similarly, in Young v. Upper Yoder Twp. Sch. Dist., 383 Pa. 320, 118 A. 2d 440 (1955), the jury awarded condemnee $33,000 following the viewers’ \raluation of $13,000 and expert testimony ranging from $6,000 to $45,000. The trial court ordered a substantial remittitur, and again this Court affirmed. The present case presents figures practically identical to those in Dague and Young. The board of view awarded $16,600; the jury verdict Avas for $30,000; and the expert testimony varied between $12,000 and $34,000.
I therefore agree with the majority that the trial court did not abuse its discretion in aAvarding a new trial.3
Mr. Justice Eagen joins in this concurring opinion.

 Snitzer is of tlie opinion that the jury could not be instructed to return a verdict based only upon a view even when there is no other evidence offered by either side. The reason for this prohibition is the fact that a verdict based entirely on a jury view would not be judicially reviewable. Snitzer, Pennsylvania Eminent Domain §703(l)-2(c) (1965). Similarly, it should not be open to a trial judge to “review” a view in considering a motion for new trial.


 See Mazur v. Commonwealth, 390 Pa. 148, 134 A. 2d 669 (1957); Snitzer, Pennsylvania Eminent Domain §703(3) (1965).


 By comparison, Crumrine v. Washington Cty. Housing Auth., 376 Pa. 234, 101 A. 2d 676 (1954) illustrates the typo of case in which the grant of a new trial would constitute abuse of discretion. After the jury returned a verdict of $25,000, only three thousand dollars more than the viewers’ award, the court ordered a remittitur to $20,000, a figure even less than the viewers had given. Moreover, the lower court specifically conceded that it could not classify the verdict as contrary to or unsupported by the evidence. Kather, the court simply felt it was too large.